Citation Nr: 1339850	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-33 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	David C. Van Gilder, Attorney


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability. 

The Veteran filed a timely Notice of Disagreement with the May 2008 decision.  A Statement of the Case issued in August 2009 found that although the requisite new and material evidence had been received to reopen the claim, the preponderance of the evidence was against a grant of the claim on the merits. Although the RO has reopened the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, the Board has a jurisdictional responsibility to review on appeal that threshold determination prior to a review of the resulting "down stream" claim of entitlement to service connection. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). Accordingly, the Board will review the issue of whether new and material evidence has been received.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  By a May 2008 rating decision, the RO disallowed the reopening of the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  The Veteran did not file a formal appeal of the decision.  

2.  Evidence received since the RO's May 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral hearing loss disability, and it raises a reasonable possibility of substantiating the underlying claim. 


CONCLUSIONS OF LAW

1.  The May 2008 rating decision, which disallowed the reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Evidence received since the final May 2008 determination wherein the RO denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a bilateral hearing loss disability is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the instant case, the Board only decides to reopen the claim of entitlement to service connection for bilateral hearing loss.  As this decision is not unfavorable to the Veteran, even if VA has not fulfilled its duty to notify and assist, such failure could be no more than harmless error.  Hence, the Board need not now decide whether the duty has been fulfilled and no further discussion in this regard is necessary at this time.  


II.  Analysis

The Veteran asserts that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a bilateral hearing loss disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In Hensley, the Court held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Once VA denies a claim, if the claimant does not initiate an appeal to the Board within a statutorily specified period, the denial becomes final and the claim may not thereafter generally be reopened or allowed.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2013).  Other than simultaneously contested claims, which the Veteran's December 2007 claim to reopen was not, that period is one year.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. §§ 20.300, 20.302(a) (2012).  A claimant must initiate appellate review of an adverse RO decision by filing a notice of disagreement (NOD) with the VA.  See 38 U.S.C.A. §§ 7105(a), 7105(b) (West 2002).  Upon receipt of an NOD, the VA must prepare a Statement of the Case (SOC).  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002); see 38 U.S.C.A. § 7105(d)(1) (West 2002).  The Veteran is then "required to file a 'formal appeal' with the Board within sixty days from the date the statement of the case is mailed," Id. (citing 38 U.S.C. § 7105(d)(3)), or within the remainder of the one year period from the date of the mailing of the rating decision.  See 38 C.F.R. §§ 20.200, 20.202, 20.303(b)(1) (2013).  

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and "the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.  

The Veteran's claim of service connection for hearing loss was denied in a February 2006 rating decision.  At the time of that decision, the record included the Veteran's service treatment records, service personnel records, private treatment records dated from August 1997 to August 2001, and the Veteran's statement that while serving in Vietnam, his ear drum was ruptured due to an 8 inch artillery gun being fired in close proximity to his location.  He further stated that he was medically evacuated as a result of the injury and he had a severe constant ringing in his left ear due to this injury.  The Veteran's service personnel records verify that he served in Vietnam from May 1969 to April 1970.  Available service treatment records are absent of any injury to his ear or diagnosis of hearing loss.  The Veteran was not given an audiogram examination upon separation.  

The February 2006 rating decision denied the Veteran's claim on the basis that there was no evidence of an in service injury or exposure to acoustic trauma, and that there was no evidence of any causal relationship between the Veteran's current disability and service.  The Veteran did not appeal the rating decision.  Therefore, the February 2006 decision denying the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.

In December 2007, the Veteran sought to reopen his claim of service connection for a bilateral hearing loss disability.  In May 2008, the Veteran was given a VA examination and the RO denied his claim on the basis that he did not submit new and material evidence sufficient to reopen his claim.  In July 2008, the Veteran filed a NOD with the rating decision, and provided a detailed statement regarding his experiences during active service in Vietnam and his exposure to noise.  In August 2009, the RO issued a SOC in which it reopened the Veteran's claim for service connection for hearing loss, and denied the claim on the merits for lack of a nexus between his hearing loss and his active service.  The Veteran underwent an additional VA examination in September 2012 in connection with his hearing loss claim.  

As noted above, although the RO reopened the Veteran's hearing loss claim, the Board must independently determine whether the claim may be reopened.  See Jackson, supra.  

Upon review of the evidence added to the claims folder since the February 2006 denial, the Board finds that new and material evidence has been received which is sufficient to reopen the Veteran's claim.  Specifically, the evidence of record associated with the claims folder now includes additional VA examinations which contain statements from the Veteran regarding his symptoms and onset of his hearing disabilities, as well as additional lay statements from the Veteran further detailing his in service injury and noise exposure experienced while serving in Vietnam.  

The evidence submitted in support of the Veteran's request to reopen his service connection claim qualifies as new evidence.  This evidence was not in the record before the RO at the time of the February 2006 rating decision, and it is not cumulative or redundant of the prior existing evidence of record.

The Board additionally finds that, presuming its' credibility, the newly submitted evidence is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for hearing loss.  In its February 2006 denial on the merits, the RO specifically stated that there was insufficient evidence to show that the Veteran was exposed to acoustic trauma based on combat, and that there was no evidence that hearing loss or tinnitus was incurred in or caused by service.  Here, the Veteran's lay statements provide new details regarding his noise exposure in service.  Specifically, the Veteran recounted that he while serving in Vietnam, he served on a track vehicle that had two twin 40 millimeter cannons on it, that he took part in the firing of the cannons for hours at a time, and that he was exposed to their blasts.  He further provided that he was stationed on many fire bases containing large artillery pieces and claymore mines which exploded in close proximity to his location.  This evidence, describing the Veteran's exposure to noise while in combat, is critical to establishing the occurrence of an in-service injury or disease.  See 38 C.F.R. § 3.304(d) (2013).  

In addition, the Veteran's additional statement "that the hearing loss began in the early 1970's," as reported during his September 2012 VA examination, and presumed credible, suggests that his hearing loss was occurred in or caused by service.  This new evidence tends to establish a nexus between the Veteran's current hearing loss disability and his active service. 

Accordingly, as the evidence submitted since the final February 2006 rating decision relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim, the Board finds that the claim of service connection for bilateral hearing loss is reopened.  See 38 C.F.R. § 3.303(a), 3.304(d). 


ORDER

The Veteran's claim of entitlement to service connection for a bilateral hearing loss disability is reopened. 


REMAND

A review of the record discloses further development is necessary prior to adjudication of the Veteran's claim of service connection for a bilateral hearing loss disability.  The Board finds that a remand is necessary so that the VA may obtain a new examination and opinion.  

The Board finds that the September 2012 examiner's opinion is inadequate, as it improperly relies on a lack of medical evidence in the Veteran's service treatment records and additionally fails to address evidence of in service onset.  Upon review of the claims file and examination of the Veteran, the examiner rendered the following opinion:  

The opinion regarding the etiology of the hearing loss remains unchanged.  That is, based on lack of evidence in the [claims] file and the lack of proximity between the dates of service and the date of this evaluation, it is my opinion that the veteran's complaint of hearing loss is less likely than not related to his military service.

In the body of his report, the examiner noted that the Veteran specifically reported that his hearing loss began in the early 1970s; however, the examiner failed to provide any discussion of or otherwise indicate that he considered the reported date of onset of hearing loss in rendering his opinion.  Instead, the examiner appears to rely on a "lack of proximity" between the Veteran's separation from service and the date of the September 2012 examination, without consideration of the reported date of onset and any significance it may have regarding a causal relationship between the Veteran's active service and his hearing loss.  

In addition, the examiner's opinion appears to improperly rely on the lack of evidence of noise exposure in combat, despite guidance from VA to the contrary.  Indeed, the RO specifically directed the examiner to render an opinion "as to whether the Veteran's hearing loss is at least as likely as not related to or caused by military noise exposure, to include conceded noise exposure from an 8 [inch] gun firing in close proximity and acoustic trauma from military occupational specialties."  Despite this instruction, the examiner's opinion included no discussion of the Veteran's exposure to noise or ear injury sustained in combat and what impact, if any, such exposure or injury may have had on his hearing loss.  Therefore, the Board finds that the September 2012 VA examination opinion is lacking in probative value, and on thus on remand, the Veteran must be afforded an adequate examination.  38 C.F.R. § 4.2 (2013); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination conducted by a medical provider skilled in the diagnosis and treatment of hearing loss to determine the etiology and severity of his current hearing loss disability.  The claims file, including a copy of this Remand, must be provided to the examiner for review in conjunction with the examination.  The examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of his current hearing loss disorder and include a detailed description of that history in his or her report.

(b)  Provide an opinion as to whether the evidence demonstrates whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's hearing loss disability had onset during or was caused by his active service, to include conceded acoustic trauma from an 8 inch gun firing in close proximity and noise exposure from military occupational specialties as a Light Air Defense Artillery Crewmember. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


